Exhibit 10.2

ENANTA PHARMACEUTICALS, INC.

2012 Equity Incentive Plan

Relative Total Stockholder Return Unit Certificate

 

rTSRU Certificate Number: rTSRU-        

                   rTSRUs

This Relative Total Stockholder Return Unit Certificate confirms that Enanta
Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, has granted to
the person named below (“Participant”) an award (the “Award”) of the number of
Relative Total Stockholder Return Units (“rTSRUs”) set forth above pursuant to
the Company’s 2012 Equity Incentive Plan (the “Plan”), each rTSRU representing
the right to receive one share of the Company’s Common Stock, $.01 par value per
share (the “Common Stock”), subject to adjustment as provided below and subject
to the definitions and terms and conditions referenced below.

Name of Participant:                                         
                                         
                                                                    

Address:                                         
                                         
                                         
                                             

Target Number of rTSRU Shares:                                         
                                         
                                              

Vesting Schedule:

 

Baseline Period: The              trading days immediately before             .

 

Ending Period: The              trading days immediately before             .

Performance Period:                                          
                   .

 

Settlement: All vested rTSRUs will settle, and the underlying shares of the
Company’s Common Stock will be issued to the Participant, subject to
Participant’s continued employment with the Company, on the following date (the
“Settlement Date”) (except as provided below) and subject to tax withholding as
provided below, on                                         .

By acceptance of this Award, Participant agrees to all the terms and conditions
hereof, including, without limitation, those set forth in the Plan and in the
accompanying Terms and Conditions of rTSRU Award.

 

ENANTA PHARMACEUTICALS, INC. By:     Title:    

 



--------------------------------------------------------------------------------

ENANTA PHARMACEUTICALS, INC.

Appendix of rTSRU Definitions and Formulas

 

“Comparator Group”    means the component companies that are in the Nasdaq
Biotechnology Index, both at the beginning of the Baseline Period and at the end
of the Ending Period. “Baseline Price”    means, with respect to the Company or
any other company in the Comparator Group, the average daily closing price of
the respective company’s common stock for the trading days in the Baseline
Period. “Ending Price”    means, with respect to the Company or any other
company in the Comparator Group, the average daily closing price of the
respective company’s common stock for the trading days in the Ending Period.
“rTSRU Shares”    means the number of shares of Common Stock issuable with
respect to the rTSRUs subject to the Award.

The Company’s TSR and the TSR of each company in the Comparator Group shall be
determined by the following formula:

 

  

TSR = (Ending Price – Baseline Price) + Reinvested Dividends

                                         Baseline Price

   Provided, that, if the Company or any other company in the Comparator Group
pays a cash dividend during the Performance Period, the dividend shall be deemed
to be reinvested in the issuer’s common stock as of the dividend payment date.

 

“rTSR”    means the Company’s TSR relative to the TSR of each of the companies
in the Comparator Group. The rTSR will be determined by ranking the Company and
the other companies in the Comparator Group from highest to lowest according to
their respective TSRs. After this ranking, the percentile performance of the
Company relative to the Comparator Group will be determined as follows:

  P = 1–  

R–1

N–1

  

where:

“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.

“N” represents the number of companies in the Comparator Group, including the
Company.

“R” represents Company’s ranking among the companies in the Comparator Group.

Example: If there are 100 companies in the Comparator Group, and the Company
ranked 25th, the performance would be at the 75th percentile: .75 = 1 –
((25-1)/(100-1)).

rTSR will be calculated by the Compensation Committee of the Board of Directors
of the Company based on the terms set forth in this Appendix A and in the
Compensation Committee’s sole and absolute discretion, provided that in no event
shall the Compensation Committee take any action that would constitute “positive
discretion” with respect to this Award, which is intended to qualify as
“performance-based compensation” under Section 162(m) of the Internal Revenue
Code.

In the event of a payout percentage level above 100%, Participant will be
awarded additional rTSRU Shares so that the total number of rTSRU Shares that
vest (excluding dividend equivalent rTSRU Shares) equals the Target Number of
rTSRU Shares multiplied by the payout percentage level. In the event of a payout
percentage level



--------------------------------------------------------------------------------

below 100%, the Target Number of rTSRU Shares will be reduced to the extent
necessary to provide that the total number of rTSRU Shares that vest (excluding
dividend equivalent rTSRU Shares) equals the original Target Number of rTSRU
Shares multiplied by the payout percentage level.

In no event shall the number of rTSRU Shares issued exceed 200% of the Target
Number of rTSRU Shares; provided that any dividend equivalent rTSRU Shares
issued with respect to Common Stock that are earned during the Performance
Period will not count toward the 200% limit.

“dividend

equivalent

rTSRUs”

   means additional rTSRUs that will be credited to Participant’s account in
accordance with the following provisions if, and only if, any cash dividends are
paid on the Company’s Common Stock during the period from                     
through the Settlement Date.    As of any dividend payment date for the
Company’s Common Stock, the additional rTSRUs to be credited to Participant’s
account will be equal in number to the number of shares of Common Stock that
could be bought with the cash dividends that would be paid on the rTSRUs in
Participant’s account if each rTSRU were a share of Common Stock. The number of
shares of Common Stock that could be bought with the cash dividends will be
calculated based on the fair market value of a share of Common Stock on the
applicable dividend payment date, which for this purpose will be the average of
the high and the low per share trading prices for the Common Stock as reported
in The Wall Street Journal for the specific dividend payment date, or in such
other source as the Company deems reliable. The number of rTSRUs that results
from the calculation will be calculated to two decimal places.    Dividend
equivalent rTSRUs will vest at the same time and in the same manner as the
rTSRUs with which they are associated. Dividend equivalent rTSRUs will be
adjusted in accordance with the payout level percentage determined under
Section 3(a) in the same manner as the rTSRUs with which they are associated.
Accumulated dividend equivalent rTSRUs will be multiplied by the same payout
percentage level, as the Target Number of rTSRUs, and dividend equivalent rTSRUs
will be added or forfeited, as necessary, so that the total dividend equivalent
rTSRUs which vest as of the Vesting Date will equal the dividend equivalent
rTSRUs which accumulate during the Performance Period multiplied by the payout
percentage level, and any shares of Common Stock ultimately issued with respect
to dividend equivalent rTSRUs will be “dividend equivalent rTSRU Shares”.



--------------------------------------------------------------------------------

ENANTA PHARACEUTICALS, INC.

Terms and Conditions of rTSRU Award

1. The Plan. In the event of any conflict between the terms of the Plan and this
Award, the terms of the Plan shall govern. The Committee administers the Plan
and its determinations regarding the operation of the Plan are final. Subject to
the limitations set forth in the Plan, the Committee may amend the Plan or this
Award. Capitalized terms used but not defined herein shall have the meaning set
forth in the Plan. Copies of the Plan may be obtained upon written request
without charge from the Secretary of the Company.

2. No Rights as Stockholder or Employee. Participant shall not have any of the
rights or privileges of a stockholder of the Company with respect to the rTSRUs
granted pursuant to this Award unless and until shares of Common Stock have been
issued and delivered to Participant. The rights of Participant with respect to
the rTSRUs shall remain forfeitable at all times prior to the date on which such
rights vest in accordance with Sections 4, 5 and 6. Participant shall not have
any rights to continued employment by the Company by virtue of the grant of this
Award.

3. Settlement of rTSRUs: Issuance of Common Stock. No shares of Common Stock
shall be issued to Participant prior to the Settlement Date after the rTSRUs
vest in accordance with the Vesting Schedule. Subject to Section 9, the Company
shall deliver to Participant, on or promptly after the Settlement Date, the
shares of Common Stock represented by the whole rTSRUs that have vested as of
such date. The value of any fractional rTSRU Shares shall be paid in cash at the
time the certificate is delivered to Participant. The shares of Common Stock
issued on settlement of vested rTSRUs shall be free of all restrictions on
transferability and forfeiture under this Award.

4. Vesting. Subject to the terms and conditions of this Award, the rTSRUs shall
vest according to the Vesting Schedule for this Award, which is set forth on the
accompanying certificate for this Award, so long as Participant remains
continuously employed by the Company until the Settlement Date.

5. Termination due to Disability, or Death. In the event Participant’s
employment is terminated by reason of disability or death, the vesting of the
rTSRUs, including any dividend equivalent rTSRUs, will be prorated based on the
number of days during the Performance Period that the Participant spent on the
active payroll of the Company. Payout for the award will be made at the same
time as payment would have been made had Participant not had a termination of
employment and will in all respects be subject to the Company’s actual rTSR
achieved during the full Performance Period. “Disability” means a disability
entitling Participant to benefits under the long-term disability policy
sponsored by the Company that applies to Participant.

6. Other Termination of Employment. If, prior to settlement of the rTSRUs
pursuant to the Vesting Schedule, Participant ceases to be an employee of the
Company for any reason (voluntary or involuntary), then Participant’s rights to
all of the unvested rTSRUs shall be immediately and irrevocably forfeited.
Dividend-equivalent rTSRUs will be forfeited and canceled along with the rTSRUs
with which they are associated.

7. Change in Control. In the event of a Change in Control (as such term is
defined in the Participant’s employment agreement) affecting the Company’s
outstanding Common Stock, the Committee (i) shall provide for the acceleration
of any time period relating to the payment of the Award and shall issue the
Target Number of rTSRU Shares subject to the Award immediately before the
closing of the transaction resulting in the Change of Control, subject to
applicable tax withholding, or (ii) provide for payment to the Participant of
cash or other property with a fair market value equal to the Target Number of
rTSRU Shares subject to the Award immediately before such closing.

8. Adjustments in Number of rTSRUs. The number of rTSRUs subject to the Award
will be adjusted proportionately for any increase or decrease in the number of
issued shares of Common Stock resulting from any stock split, combination or
exchange of shares, consolidation, spin-off or recapitalization of shares, or
any similar capital adjustment or the payment of any stock dividend.



--------------------------------------------------------------------------------

9. Restriction on Transfer. The rTSRUs are not transferable by Participant
otherwise than by will or the laws of descent and distribution. The naming of a
Designated Beneficiary does not constitute a transfer.

10. Income Tax Matters. In order to comply with all withholding requirements
under applicable federal and state income tax laws and regulations, the Company
shall withhold 30% of the rTSRU Shares otherwise to be delivered on the
Settlement Date or such other portion of the rTSRU Shares, valued at their fair
market value on the Settlement Date, to the extent the Company determines is
required to be withhold in satisfaction of Participant’s withholding obligations
consistent with such applicable tax laws and regulations.

11 Section 409A. In the event that the Committee determines that any amounts
will be immediately taxable to Participant under Section 409A of the Code and
related Department of Treasury guidance (or subject Participant to a penalty tax
thereunder) in connection with the grant, vesting or settlement of the rTSRUs or
any provision of this Award or the Plan, the Company may (i) adopt such
amendments to this Award (having prospective or retroactive effect), that the
Committee determines to be necessary or appropriate to preserve the intended tax
treatment of the rTSRUs and/or (ii) take such other actions as the Committee
determines to be necessary or appropriate to comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance, including
such Department of Treasury guidance and other interpretive materials as may be
issued after the date on which such rTSRUs were granted.

12. Conditions for Issuance of Shares. The Company shall not be required to
deliver any shares of Common Stock upon vesting of any rTSRUs until (i) such
shares of Common Stock have been admitted to listing on all stock exchanges on
which the Common Stock is then listed and (ii) the requirements of any federal
or state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied, provided however, that the Company may only so delay
delivery of shares of Common Stock to the extent that such deferral complies
with the provisions of Section 409A of the Code and related Department of
Treasury guidance. Except as provided in the preceding sentence, in no event
will shares of Common Stock be delivered later than the date that is two and
one-half (2 1/2) months from the end of the calendar year in which the
applicable rTSRUs vest. Any certificates representing shares of Common Stock
delivered under this Award may contain such legends as counsel for the Company
shall consider necessary to comply with any applicable law.

13. Clawback Policy. This Award and any Common Stock issued hereunder is subject
to any so-called “clawback policy” that may be adopted by the Company’s Board of
Directors, as amended from time to time.

14. Notices. Any written notices provided for in this Award that are sent by
mail shall be deemed received three business days after mailing, but not later
than the date of actual receipt. Notices shall be directed, if to Participant,
at the Participant’s address indicated by the Company’s records and, if to the
Company, at the Company’s principal executive office.

15. Miscellaneous. The right of Participant to receive shares of Common Stock
pursuant to this Award is an unfunded and unsecured obligation of the Company.
The Participant shall have no rights under this Award other than those of an
unsecured general creditor of the Company. Subject to the restrictions on
transfer set forth herein, this Award shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Governing Law. This Award shall be governed by and construed in accordance
with the laws of the State of Delaware and applicable federal law, without
regard to applicable conflicts of laws.

17. Severability. If one or more of the provisions of this Award shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award to be construed so as to foster the
intent of this Award and the Plan.

Approved June 2015